DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 2, 2021 has been entered.
 
Response to Arguments
	The filing of March 2, 2021 has been fully considered.  The arguments traversing the obviousness rejections are not persuasive.  The arguments contend that the device of Geurts “operates based on movement vectors” which does not “measure height of a user object.”  However, the pending claim language does not recite a step of measuring the height of an object above the floor, or measuring the height of an object relative to the base of the dispenser opening, etc.  In other words, the claim does not require a method step of arriving at a quantified measurement value for height.  Instead, the claim requires “detecting…a height of the hand.”  The device of Geurts detects the height of a hand as shown in figure 11 and discussed in paragraph 0111.  The fact that Geurts detects the height of the hand by detecting the movement of the hand relative to a previous position of the hand does not differentiate the pending claim language from the disclosure of 

Allowable Subject Matter
	Claims 7 and 8 would be allowable if rewritten in independent form.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2016/0207753) in view of Geurts (US 2014/0237432).
Regarding claim 1, Choi discloses a method of a dispenser of a refrigeration device (figure 1; paragraph 0029), the method comprising: 

ascertaining, with a control unit of the refrigeration device, a requested fill height based upon the first measurement signals (paragraph 0110, target water level is determined based on the sensor 451); 
dispensing a substance into a container placed in the opening of the dispenser (paragraph 0112, “the water level is increased by the supplying of the water”); and 
ceasing said dispensing in response to the substance attaining the requested fill level (paragraph 0112, “the water level is increased by the supplying of the water …the current water level L2 reaches the target water level L1”)
Choi does not disclose that the sensor is a ultrasonic sensor which detects a hand gesture.
Geurts teaches that it is known to provide a contactless user input that is an ultrasonic sensor which detects a hand gesture (paragraph 0011 and figure 10).  Geurts discloses that this system can be used on a wide variety of appliances including domestic appliances (paragraph 0002).
It would have been obvious to one skilled in the art to modify the device of Choi to have a contactless ultrasonic input instead of the touchpad, based on the teaching of Geurts, for the purpose of improving sanitation by eliminating contact, and/or as a routine substitution of a known equivalent user input for performing the same function.  Additionally, doing so would merely amount to a simple combination of known elements e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Choi and Geurts do not disclose that the requested fill height input is in the opening of the dispenser.  
	It would have been obvious to one skilled in the art to put the ultrasonic hand gesture detection area of Choi in view of Geurts inside the dispenser opening, as a routine rearrangement of parts that would not have changed the operation of the device, and/or as a matter of aesthetic considerations.  In this regard, In re Seid, 161 F.2d 229 (CCPA 1947)(non-critical changes in aesthetic design) and In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) are relevant.  In this regard it is noted that selecting the location of the detection area to be inside the dispenser opening, or outside the dispenser opening, would not change how the device functions in that either alternative would merely result in a water dispenser with known type of user interface that is operable to dispense water.  Selecting any particular location for the input detection area would be akin to rearranging a light switch from one wall to another, and therefore would have been obvious as a routine design choice.  Ex Parte Gehring, 2014-004556, Application 12/485,073 (PTAB 2016)( In the context of a rejection based on design choice, the relevant issue is whether the alleged differences between the claimed invention and the prior art "result in a difference in function or give unexpected results."), and In re Rice, 341 F.2d 309, 314 (CCPA 1965)(“appellants have pointed to no results traceable to this feature which would indicate that it is other than an obvious matter of design choice… Such changes in design 

Regarding claim 6, Choi discloses a step of directing a pointing device to illuminate a portion of the container corresponding to the requested fill level (paragraph 0111, “The control unit 170 controls the light emitting member 141 located at a position corresponding to the target water level L1 to continuously emit the light toward the container 2.”)

Regarding 19, Choi accounts for the subject matter as set forth above, including the refrigeration device and dispensing, and including the location of the detection region being within the dispenser opening.  Choi in view of Geurts accounts for the subject matter of generating a surface map of the hand (see figure 5, step 522, and figures 9 and 10 of Geurts).  

Regarding claim 21, Choi in view of Geurts accounts for the subject matter of generating a surface map of the hand (see figure 5, step 522, and figures 9 and 10 of Geurts).  


Claims 3, 4, 5, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2016/0207753) in view of Geurts (US 2014/0237432) and further in view of Ashrafzadeh (US 2012/0138629).
Regarding claims 3, 4, 5, and 20, Choi and Guerts account for much of the claimed subject matter as discussed above, but does not disclose that using second measurement signals that are indicative of a height of the container placed in the opening; and detecting, with the control unit, the height of the container based on the second measurement signals, and confirming, before said dispensing, that the requested fill level is less than the detected height of the container.
Ashrafzadeh teaches that it is known in a dispenser to detect the height of a container using a sensor (paragraph 0021, “sensor system 75 can be employed to determine a height of container 91”), and to confirm that the filling is less than the detected height of the container (paragraph 0025, “the actual dispensing operation is controlled or regulated based on the height and volume of the container”), and to sense second measurement signals that are indicative of a level of the substance in the container (paragraph 0025, “a fill level of the container and even the material of the container can actually be sensed”)
It would have been obvious to one skilled in the art to provide the device of Choi with a height sensor, fill level sensor, and corresponding algorithm as disclosed in Ashrafzadeh for the preventing the dispenser from dispensing more liquid than the container can hold.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claims 9, 14, 15, 16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2016/0207753) in view of Geurts (US 2014/0237432) and further in view of Soysal (US 2009/0199586)	Regarding claim 9, Choi accounts for the controller (170) and the algorithm as discussed above with respect to claim 1 above.  Choi further discloses 
a refrigeration device (figure 1, paragraph 0029), comprising: 
a refrigerated compartment (figure 1); a door (21) movable between a closed state that seals the refrigerated compartment and an opened state that grants access to the refrigerated compartment (figure 1; paragraph 0030); a dispenser opening in an exterior surface of the door (figure 1; paragraph 0029); 
a dispenser outlet (120) in the dispenser opening (111)(figure 2); 
Choi does not appear to specifically state that the refrigerator has a reservoir configured to hold a substance, and a conveyor configured to convey the substance from the reservoir to the dispenser outlet.
Soysal teaches that it is known to provide a refrigerator with a water reservoir and a pump connected to the dispenser (paragraph 0002; “cold water is supplied from the water reservoir in the cooling compartment and transfused into the water dispenser by means of a pump.”)
e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Choi also does not disclose that the sensor is a ultrasonic sensor which detects a hand gesture.
Geurts teaches that it is known to provide a contactless user input that is an ultrasonic sensor which detects a hand gesture (paragraph 0011 and figure 10), which operates by mapping surfaces of the hand (see figure 5, step 522, and figures 9 and 10 of Geurts).  
Geurts discloses that this system can be used on a wide variety of appliances including domestic appliances (paragraph 0002).
It would have been obvious to one skilled in the art to modify the device of Choi to have a contactless ultrasonic input instead of the touchpad, based on the teaching of Geurts, for the purpose of improving sanitation by eliminating contact, and/or as a routine substitution of a known equivalent user input for performing the same function.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 14, Choi discloses a pointing device (141) configured to selectively illuminate portions of the container; wherein the control unit is further configured to cause the pointing device to illuminate a portion of the container that corresponds to the requested fill level. (paragraph 0111, “The control unit 170 controls the light emitting member 141 located at a position corresponding to the target water level L1 to continuously emit the light toward the container 2.”)

Regarding claim 15, Choi discloses that the controller is further configured to: detect, based upon the first measurement signals, a palm of the hand performing the gesture in the dispenser opening; and ascertain the requested fill height based upon a relationship of the detected palm to the container (see MPEP 2114, the sensor (451) of Choi can be activated by any portion of a human hand).

Regarding claim 16, Choi discloses that the controller is further configured to: detect, based upon the first measurement signals, a finger of the hand performing the gesture in the dispenser opening; and ascertain the requested fill height based upon a relationship of the detected finger to the container (see MPEP 2114, the sensor (451) of Choi can be activated by any portion of a human hand).

.  

Claims 11, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2016/0207753) in view of Geurts (US 2014/0237432) in view of Soysal (US 2009/0199586) and further in view of Ashrafzadeh (US 2012/0138629).
Regarding claims 11, 12, and 13 Choi, Geurts, and Soysal account for much of the claimed subject matter as discussed above, but does not disclose that using second measurement signals that are indicative of a height of the container placed in the opening; and detecting, with the control unit, the height of the container based on the second measurement signals, and confirming, before said dispensing, that the requested fill level is less than the detected height of the container.
Ashrafzadeh teaches that it is known in a dispenser to detect the height of a container using a sensor (paragraph 0021, “sensor system 75 can be employed to determine a height of container 91”), and to confirm that the filling is less than the detected height of the container (paragraph 0025, “the actual dispensing operation is controlled or regulated based on the height and volume of the container”), and to sense second measurement signals that are indicative of a level of the substance in the container (paragraph 0025, “a fill level of the container and even the material of the container can actually be sensed”)
It would have been obvious to one skilled in the art to provide the device of Choi with a height sensor, fill level sensor, and corresponding algorithm as disclosed in e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2016/0207753) in view of Geurts (US 2014/0237432) and further in view of Morris (US 2003/0167893).
Regarding claim 2, Choi and Guerts account for the claimed subject matter substantially as discussed above, but does not disclose a step of awakening the one or more measurement sensors in response to a proximity sensor detecting that the opening of the dispenser received an object.
Morris teaches a dispenser controller in which a first sensor (111) is powered down and is awakened in response to a proximity sensor detecting an object in close proximity (see paragraph 0146).
It would have been obvious to one skilled in the art to provide the device of Choi with a proximity sensor and waking algorithm as taught by Morris for the purpose of saving power and allowing the system to go into sleep mode when not in use.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2016/0207753) in view of Geurts (US 2014/0237432) in view of Soysal (US 2009/0199586) and further in view of Morris (US 2003/0167893).
Regarding claim 10, Choi, Guerts, and Soysal account for much of the claimed subject matter as set forth above, but do not disclose a proximity sensor configured to generate a signal in response to the dispenser opening receiving an object; wherein the control unit is further configured to awaken the one or more measurement sensors in response to receiving the signal from the proximity sensor.
Morris teaches a dispenser controller in which a first sensor (111) is powered down and is awakened in response to a proximity sensor detecting an object in close proximity (see paragraph 0146).
It would have been obvious to one skilled in the art to provide the device of Choi with a proximity sensor and waking algorithm as taught by Morris for the purpose of saving power and allowing the system to go into sleep mode when not in use.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238. The examiner can normally be reached Monday through Friday, 7 am to 4 pm, EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799